[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                              No. 11-15619                ELEVENTH CIRCUIT
                          Non-Argument Calendar               JULY 3, 2012
                        ________________________               JOHN LEY
                                                                CLERK
                 D.C. Docket No. 4:11-cr-00039-RH-WCS-1

UNITED STATES OF AMERICA,



                                                      Plaintiff-Appellee,

                                  versus

ROBERT BRUCE GREEN, JR.,

                                                      Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       ________________________

                                (July 3, 2012)

Before CARNES, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

     Gwendolyn Spivey, appointed counsel for Robert Bruce Green, Jr., in this
direct appeal, has moved to withdraw from further representation of the appellant,

and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Green’s convictions and

sentences are AFFIRMED.




                                         2